John D. Bennett, S.
In the Matter of Herz (7 Misc 2d 217) and Matter of Geiger (12 Misc 2d 643) the petitioner requested relief inter alia relating to the transmittal of funds and food parcels to aliens resident in Hungary, to be paid for by estate funds in the United States. The relief sought in both petitions was denied.
However since that determination, this court has communicated with the State Department and is now in receipt of a communication reading as follows:
‘ ‘ Reference is made to your letter of August 5, 1958, and previous correspondence concerning the transfer of funds to beneficiaries residing in Hungary.
“ The situation concerning the transmittal of Federal funds to persons resident in Hungary remains unchanged as mentioned in the Department’s letter of June 4, 1958, namely, that although there is no regulatory obstacle to private remittances to Hungary, that country continues to be listed among those areas to which United States Treasury checks in payment of Federal benefits may not be sent to persons residing there, in accordance with regulations of the Secretary of the Treasury (31 O. F. R. 211,3) issued under the authority granted him by Section 123 of Title 31 of the United States Code.
‘ As regards your second question, the Department of State does not object to the sending of food parcels to recipients in Hungary. The shipment of gift packages abroad is subject to the United States Export control regulations and it is suggested that the pamphlet published in this connection by the Bureau of Foreign Commerce of the United States entitled ‘ Sending Gift Packages to Hungary ’ might offer some helpful suggestions. Copies of this publication may be obtained from the United States Department of Commerce, Washington, D. C., or from the Department of Commerce Field Office in New York City.”
The court will entertain an application for the sending of ‘ gift packages” which do not violate United States export control regulations and subject to such further controls as the court may deem necessary.
Proceed accordingly.